DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4/12/22 is acknowledged..
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “the fastener” which lacks antecedent basis in the claim causing confusion regarding the scope of the claimed invention.  The claim will be examined as best understood.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (20160237711) in view of Dusicka (20150000228).
Claim 1.  Powell discloses a structural brace member comprising: 
a plate (110, paragraph 0015) positioned lengthwise within a tubular element (114), wherein the plate extends beyond a first end of the tubular element and a second end of the tubular element (as noted in figure 3), wherein no substantial material is disposed within the tubular element between the tubular element and the plate (paragraph 0021); 
wherein the plate 110 is secured to an interior wall of the tubular element (paragraph 0032, figure 4).
Powell does not expressly disclose an upper fin coupled to and extending orthogonally from a top surface of the plate; and a lower fin coupled to and extending orthogonally from a bottom surface of the plate.  However Powell does disclose that the cross section shape of element 110 may be non circular.  It is known in the to have structural brace members with core members comprised of a plate having an upper fin coupled to and extending orthogonally from a top surface of the plate; and a lower fin coupled to and extending orthogonally from a bottom surface of the plate.  For example Dusicka discloses at least in figure 2c steel stiffener plates having an upper and a lower fin coupled to extending orthogonally from a top and bottom surface respectively.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the shape of the core rod of Powell to be a plate having an upper fin coupled to and extending orthogonally from a top surface of the plate and a lower fin coupled to and extending orthogonally from a bottom surface of the plate to achieve the predictable result of a structurally stable brace member that resists buckling and is lightweight in design/construction.
Claim 2.  The structural brace member of claim 1, further comprising a pair of top connecting plates (the assemblies of 102/104 including any one or all of 143,117,120,118), one of the top connecting plates coupled to the top surface of the plate at a first end of the plate, and one of the top connecting plates coupled to the top surface of the plate at a second end of the plate (as seen in figures 3 and noted in the disclosure).
Claim 3.  The structural brace member of claim 2, wherein a portion of each of the two top connection plates is disposed within the tubular element (where 143,120,118 are disposed within the tubular element).
Claim 4. The structural brace member of claim 1, further comprising a pair of bottom connecting plates (where 118 is connected opposite 120, therefore one is a top, the other is a bottom connecting plate) coupled to the bottom surface of the plate at the first end of the plate, and one of the bottom connecting plates coupled to the bottom surface of the plate at the second end of the plate.
Claim 5. The structural brace member of claim 1, wherein a height the upper fin is the same as a height of the lower fin (as noted in at least figure 2c of Dusicka).
Claim 6 (as best understood).  The structural brace member of claim 1, wherein the fastener comprises a plug weld (paragraph 0032).
Claim 7. The structural brace member of claim 1, wherein the plate is substantially parallel to a horizontal side of the tubular element, and at least one of the upper fin and the lower fin are substantially parallel to a vertical side of the tubular element (as noted int eh figures and disclosure based on the combination/modification of Powell in view of Dusicka).
Claim 8.  The structural brace member of claim 1, wherein the tubular element is a square tube (where Powell disclose that it may be rectangular).
Claim 9. The structural brace member of claim 1, wherein the upper fin and the lower fin are coupled to the plate via welding (as noted at paragraph 0032).
Claim 10.  The structural brace member of claim 1, wherein the tubular element is steel (as noted at least at paragraph 0017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635